Citation Nr: 0801148	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-34 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
a skin condition.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2004 and January 2006 rating 
decisions of the RO that denied service connection for PTSD 
and a skin disorder.  The veteran perfected timely appeals of 
these decisions to the Board.  

The issue of service connection for PTSD and the now reopened 
claim of service connection a skin condition are  addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  In a September 1973 decision, the RO denied, in pertinent 
part, the veteran's claim of service connection for a skin 
condition; the veteran was notified of this decision and of 
appellate rights; the veteran did not appeal the decision 
within the allotted time and the decision became final.  

2.  The evidence added to the record since the September 1973 
decision is not cumulative or redundant, and, when considered 
with previous evidence of record, relates to an unestablished 
fact and raises a reasonable possibility of substantiating 
the claim of service connection.  



CONCLUSION OF LAW

Subsequent to the final September 1973 RO decision, new and 
material evidence has been received to reopen the claim of 
service connection for a skin disorder.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  

The Board has considered this legislation.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  See also, Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

However, given the favorable action taken below regarding the 
veteran's application to reopen his claim, the Board finds 
that no discussion of VCAA is required at this point.  



II.  New and Material Evidence.

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence associated with the claims folder since the 
September 1973 RO decision denying the veteran's claim 
includes VA medical treatment records and statements of the 
veteran and his representative in support of the claim.  

Of particular significance are recent VA treatment reports 
indicating that the veteran has been diagnosed with and 
treated for hypopigmented mycosis fungoids.  These treatment 
records also note that the veteran has had a history of this 
condition for 30 plus years, reportedly since the veteran's 
active service.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim.  The Board also finds that 
this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the September 1973 RO 
decision denying service connection for the veteran's 
condition and, when considered with previous evidence of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim and raises a reasonable 
possibility of substantiating the claim.  

Having determined that new and material evidence has been 
added to the record, the veteran's application to reopen his 
claim of service connection for a skin disorder is reopened.  



ORDER

New and material evidence having been received, the claim of 
service connection for a skin disorder is reopened; the 
appeal to this extent is allowed.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of service-connection for a skin 
disorder and for PTSD must be remanded for further action.  

First, the Board notes that the veteran's PTSD claim is based 
in part on a reported personal assault that he reports took 
place in service.  With respect to personal assaults, 
38 C.F.R. § 3.304(f)(3) was amended in March 2002, as 
follows:

If a post-traumatic stress disorder claim 
is based on in-service personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to:  records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to:  a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence. 
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.  

Here, the RO sent the veteran a notice letter in connection 
with the claim of service connection for PTSD.  The notice 
letter, however, did not fully meet the criteria of 38 C.F.R. 
§ 3.304(f)(3).  

In addition, with respect to the PTSD claim, the Board notes 
that the veteran was afforded a VA examination dated in July 
2004.  The examiner, however, noted that there was no chart 
available for review at the time of the examination.  The 
Board finds therefore that the July 2004 examination is 
inadequate in this case.  In this regard, the Board notes 
that VA's duty to assist requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  

This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Godfrey v. Brown, 8 Vet. App. 113 (1995) 
(Board not required to accept doctors' opinions that are 
based upon the veteran's recitation of medical history); 
Owens v. Brown, 7 Vet. App. 429 (1995).  

The veteran's service medical records and other related 
documents should be reviewed by the examiner, thereby 
enabling him to form an opinion on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993) and Powell v. West, 13 Vet. 
App. 31, 35 (1999) (error for Board to rely on inadequate 
examination).  

The Board also notes that the veteran has had multiple 
psychiatric diagnoses, including PTSD, psychotic disorder 
nos, anxiety disorder nos, major depression nos, cocaine and 
alcohol dependence in various stages of remission, adult 
antisocial behaviors, and r/o schizophrenia and bipolar 
disorders.  

The veteran also indicated several stressors that underlie 
his PTSD.  He noted having had a friend who was accidentally 
shot and killed in service.  He did not witness the shooting, 
but saw the dead body shortly after it happened and still had 
nightmares about this.  The veteran also reported being 
kicked and abused by his drill instructor in service and was 
pushed off of a rock wall by a fellow marine while climbing 
in Turkey.  

Based on the foregoing, the RO should attempt to elicit more 
detail regarding the alleged in-service stressors and, if 
appropriate, submit them for verification to the JSRRC.  

Pursuant to VCAA, an examination is necessary to adjudicate 
these claims.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  In the examination report, the 
examiner should offer an opinion as to whether the veteran 
has PTSD and if so, the likelihood that there is a link to an 
in-service stressor.  38 U.S.C.A. §§ 1110, 1131, 1112, 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4), 3.304 (2007).  

With respect to the skin disorder, the Board notes that the 
veteran's recent VA treatment reports indicate that the 
veteran has been diagnosed with and treated for hypopigmented 
mycosis fungoids.  These treatment records also note that the 
veteran has had a history of this condition for 30 plus 
years, reportedly since the veteran's active duty service.  
The veteran, however, has not been afforded a VA examination 
in connection with this claim.  

The Board finds that this matter must be remanded for further 
development to include a VA examination to determine whether 
the veteran has a skin disability that is related to or had 
its onset during service.  Pursuant to the VCAA, such an 
examination is necessary to adjudicate these claims.  See 
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

Prior to affording the veteran new VA examinations in 
connection with his claims, the RO should update the 
veteran's claims file with any recent medical records 
relevant to the veteran's claims.  In this regard, the Board 
notes that the veteran testified that he has received recent 
treatment for his conditions at the New Haven VA Medical 
Center.  Upon remand, therefore, the RO should attempt to 
obtain records from these facilities dated since January 
2006.  

The veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his 
claims that have not already been associated with the 
veteran's claims file.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to VCAA, VA must obtain outstanding VA 
and private records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2004).  

In view of the above, these matters are REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate 
steps to contact the veteran and 
request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
since service for any psychiatric 
disability or skin condition.  This 
should include medical and treatment 
records from the West Haven VA Medical 
Center dated since January 2006.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  The RO should advise the veteran of 
alternative sources of competent evidence 
that would substantiate the claim of 
service connection for PTSD based upon 
in-service personal assault, with 
specific reference to 38 C.F.R. § 
3.304(f)(3).  The RO should specifically 
advise the veteran of what sort of 
evidence is needed to support his 
assertion of a claimed personal assault 
resulting in PTSD under 38 C.F.R. § 
3.304(f)(3).  

3.  The RO should contact the veteran and 
request that he provide any additional 
information, including dates, locations, 
names of other persons involved, etc., 
relating to his claimed service 
stressors.  The veteran should be advised 
that this information is necessary to 
obtain supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  The veteran should also be 
advised that he should provide buddy 
statements or other corroborating 
testimony that may support his stressors.  
The RO should afford the veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressors.  

The RO must then review the entire claims 
file, including the veteran's medical 
treatment records and previous statements 
of stressors, and any additional 
information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  The RO 
should confirm the veteran's service 
assignments and related dates, and MOS.  
The RO should also confirm any combat 
missions in which the veteran and/or his 
unit participated.  If appropriate, the 
summary of the veteran's claimed 
stressors, and all associated documents, 
should be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
formerly the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7701 Telegraph Road, Kingman Building, 
Room 2C08, Alexandria, VA 22315-3802.   
The JSRRC should be requested to provide 
any information that might corroborate 
the veteran's alleged stressors.  If the 
RO is unable to corroborate a stressor, 
the RO must inform the veteran of the 
results of the requests for information 
about the stressors.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for a 
VA examination to ascertain the nature 
and likely etiology of the claimed 
psychiatric disorder.  

All necessary special studies or tests 
should be accomplished.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  If the examiner 
diagnoses the veteran as having PTSD, the 
examiner must specifically indicate the 
stressor or stressors underlying that 
diagnosis.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.  

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for a VA examination in order to 
determine the nature and likely etiology 
of the claimed skin condition.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any skin condition, to include mycosis 
fungoids, found to be present.  

If the examiner diagnoses the veteran as 
having a skin disability, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
such disability had its onset during the 
veteran's period of active service.  In 
this regard, the examiner is asked to 
comment on the veteran's treatment 
records that report a 30 plus year 
history of mycosis fungoids.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.  

6.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claims in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event any decision 
remains adverse to him, the veteran must 
be furnished a Supplemental Statement of 
the Case and be given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


